184 F.2d 938
ACHESON, Secretary of State of United States,v.PARTICELLI.
No. 13256.
United States Court of Appeals Fifth Circuit.
November 3, 1950.

Fred Botts, Assistant U. S. Atty., Miami, Fla., Herbert S. Phillips, U. S. Atty., Tampa, Fla., Ernest L. Duhaime, Asst. U. S. Atty., Miami, Fla., for appellant.
Glenn Bludworth, Miami, Fla., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
PER CURIAM.


1
The suit was for a declaration of appellee's United States nationality.


2
Filed under the provisions of Sec. 903, 8 U.S.C.A., it was predicated on a denial of her rights and privileges as a national on the ground that under Sec. 804(b) of the Nationality Act of 1940,1 she had lost her nationality by residing continuously for three years in France, the territory of her birth.


3
This appeal is from the judgment finding in favor of appellee's claim that she had not lost her nationality, and adjudging her to be a national of the United States.


4
An examination of the record disclosing that the only question presented for review is the sufficiency of the evidence to sustain the finding and declaration, and that the evidence amply supports them, the judgment is


5
Affirmed.



Notes:


1
 Sec. 804(b), Title 8 U.S.C.A